PER CURIAM.
The trial court summarily denied appellant’s motion for post-conviction relief filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure. Appellant alleged ineffective assistance of counsel based on trial counsel’s failure to assert his speedy trial rights.
The trial court failed to attach those parts of the record that would conclusively show that appellant is not entitled to relief. Therefore, we reverse and remand this cause to the trial court with instructions to either conduct an evidentiary hearing or to attach those parts of the record showing that appellant is not entitled to relief. See Carter v. State, 632 So.2d 1139 (Fla. 4th DCA 1994). See also Toliver v. State, 652 So.2d 1291 (Fla. 1st DCA 1995).
REVERSED and REMANDED.
DELL, FARMER and SHAHOOD, JJ., concur.